Case 1:18-cr-00834-PAE Document 555-3 Filed 10/02/20 Page 1 of 2




                      EXHIBIT C
       Case 1:18-cr-00834-PAE Document 555-3 Filed 10/02/20 Page 2 of 2




Derwin McKenzie

9/25/2019



Hon. Paul A. Engelmayer
United States District Court
40 Foley Square
New York, NY. 10007


Dear Judge Engelmayer:

         I am Kintea McKenzie’s older brother Derwin McKenzie. It took me a while to write this
letter because I’m hurting mentally and physically. My brother is my heart. I am just so hurt that
he is in this situation. We have been through so much together. When I was ﬁve, Kintea and I
were in foster care. He was only six months old when our grandmother Frances McKenzie
welcomed us into her home and adopted us, which was a blessing. We grew up together and
knew we only had each other. Kintea started playing football at six years old. He loved it.
         Kintea has always been a friendly type of kid. He loved dancing and having fun. When
he made his ﬁrst video, “How you do that?!” the kids went crazy. He created a dance called the
“Kooda B” and everybody was doing it. Even Michelle Obama. So many kids look up to him.
They are always asking me “when is Kooda coming home? We miss him.”
         My household, my mother Nakia Hayden, brother Stephen Hayden, and I are completely
heart broken. My mom has kept us together and told us that we only have each other. I hope
when you read this letter, you understand the pain my family is going through. I just want my
brother back home and doing what he loves, making music.
        I am one hundred percent sure that Kintea now knows not to interact with anyone who is
going to affect his freedom.

               Thank you,

               Derwin McKenzie
